The Toledo Mantel & Tile Company brought this action originally in the Lucas Common Pleas against The Palmer-Blair Co. for damages arising from a breach of contract to sell certain real estate.
It appears that the Palmer-Blair Co. acting as agent for the owner of a certain piece of real estate accepted the offer of The Toledo Mantel & Tile Co. to purchase it for $32,500 and then later refused the offer.
Upon the owner’s refusal to comply with the contract suit was brought for damages.
The jury returned a verdict for $12,243, an amount in excess of the disclosures of the evidence. Apparently the jury was influenced by prejudice and emotion and the trial judge overruled a motion for a new trial after ordering a remittitur and giving judgment for $7,500.
The Appeals, with consent of judgment creditor remitted $1500 from the judgment and thereupon affirmed it.
The Palmer-Blair Co., in the Supreme Court, contends that the verdict of the jury was arrived at under the influence of passion and prejudice and the courts below erred in refusing the defendant a new trial, and therefore the court has no discretion except to set aside the verdict nder a proper construction of Section 11576 of the General Code of Ohio.